 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 ARTHUR LEE GARRISON,                                   Case No.: 3:17-cv-00391-MMD-WGC

 4          Plaintiff                                                     Order

 5 v.                                                                Re: ECF No. 68

 6 NEVADA DEPARTMENT OF
   CORRECTIONS, et. al.,
 7
       Defendants
 8

 9

10         Plaintiff filed a motion for temporary restraining order and/or preliminary injunction on

11 August 26, 2019. (ECF No. 61.) On September 3, 2019, the court held a hearing on Plaintiff's

12 motion for indigent copies of his medical kites. (ECF No. 62.) The Attorney General's Office

13 represented it would accommodate Plaintiff's request for copies of his medical kites, and the

14 court ordered Deputy Attorney General Ward to contact Lovelock Correctional Center (LCC) to

15 put them on notice that Plaintiff would be requesting to review his medical file for copies of

16 medical kites and that it should be handled expeditiously (3-5 business days), and give Plaintiff

17 an opportunity to review his medical file and flag no more than 30 kites to be copied at no

18 charge. (ECF No. 62.) Defendants filed their response to Plaintiff's motion for injunctive relief

19 on September 9, 2019. (ECF No. 65.)

20         On September 23, 2019, Plaintiff filed a document indicating that he had yet to receive

21 his copy work pursuant to the court's September 3, 2019 order. (ECF No. 68.) The court ordered

22 the Attorney General's Office to file a response. (ECF No. 69.) Mr. Ward did so on September

23 30, 2019, indicating that he had alerted LCC to the court's order on September 4, 2019, and that
 1 Plaintiff was scheduled to review his medical records and kites on October 1, 2019. (ECF Nos.

 2 70, 71.)

 3         The court construes Plaintiff's filing at ECF No. 68 as a request to order Defendants to

 4 comply with the court's prior order that he be able to review and copy his medical kites. In light

 5 of the representations made in Defendants' response in ECF Nos. 70, 71, Plaintiff's motion is

 6 DENIED AS MOOT. If Plaintiff did not yet have an opportunity to review and copy his

 7 medical kites, he shall notify the court immediately. If he has, he has 14 days from the date of

 8 this Order to file a reply in support of his motion for temporary restraining order and/or

 9 preliminary injunction.

10 IT IS SO ORDERED.

11 Dated: October 7, 2019

12                                                           _________________________________
                                                             William G. Cobb
13                                                           United States Magistrate Judge

14

15

16

17

18

19

20

21

22

23



                                                    2
